 

 

Case 1:20-cv-03751-GBD D l aoe
ocument 18 Filed 08/10/20 | Page. Lotta “A

a

+ ae i

 

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAFAEL ALEJANDRO LIRIANO URENA,
individually and on behalf of others similarly situated,

Plaintiff, ; ORDER

 

-against- 20 Civ. 3751 (GBD)
0325 TUTA CORP. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The initial conference is adjourned from August 12, 2020 to January 13, 2021 at 9:30 am.

Dated: New York, New York
August 10, 2020
SO ORDERED.

GEPRGE. DANIELS

ted States District Judge

 

 

 

 
